                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 MALIK NELSON,                       HONORABLE JEROME B. SIMANDLE

                  Petitioner,
                                             Civil Action
      v.                                  No. 17-10526 (JBS)

 DAVID ORTIZ,
                                               OPINION
                  Respondent.



APPEARANCES:

Malik Nelson, Petitioner pro se
#60413-050
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

Craig Carpenito, United States Attorney
Jessica Rose O’Neill, Assistant United States Attorney
401 Market Street 4th Floor
PO Box 2098
Camden, NJ 08101
     Attorneys for Respondent David Ortiz

SIMANDLE, District Judge:

     INTRODUCTION

     This matter comes before the Court on Respondent David

Ortiz’s motion to dismiss Petitioner Malik Nelson’s petition for

writ of habeas corpus under 28 U.S.C. § 2241. [Docket Entry 8].

Petitioner moves for reconsideration of this Court’s order

permitting Respondent to file a motion to dismiss in lieu of an
answer. [Docket Entry 9]. For the reasons stated below,

Petitioner’s motion for reconsideration is denied. Respondent’s

motion to dismiss is granted.

     BACKGROUND

     Petitioner was sentenced to 360 months imprisonment on

August 13, 2008 after a District of New Jersey jury convicted

him of conspiracy to distribute and possession with intent to

distribute more than 50 grams of cocaine base, 21 U.S.C. § 846,

21 U.S.C. § 841(a)(1), (b)(1)(A), and possession with intent to

distribute cocaine, 21 U.S.C. §§ 841(a)(1), (b)(1)(B). [United

States v. Nelson, No. 1:06-00520-06, Judgment of Conviction

(D.N.J. Aug. 13, 2008) [Docket Entry 288]]. This Court

determined Petitioner qualified as a career offender under the

sentencing guidelines based on his prior convictions in 1999,

2000, and 2005. [Transcript of Sentencing, Docket Entry 8-3 at

19:8 to 20:11]. See also U.S.S.G. § 4B1.1(a).

     Petitioner filed a motion under 28 U.S.C. § 2255 on

February 1, 2016 raising claims based on the Supreme Court’s

decision in Johnson v. United States, 135 S. Ct. 2551 (2015).

Nelson v. United States of America, No. 16-550 (D.N.J. filed

Feb. 1, 2016). On March 16, 2016, the Federal Public Defender’s

office entered an appearance on Petitioner’s behalf and later

submitted an amended § 2255 motion arguing that Petitioner’s

prior convictions for aggravated assault on a law enforcement

                                2
officer no longer qualified as crimes of violence. [Amended

Motion, Nelson, No. 16-550 Docket Entry 7]. On April 3, 2017,

Petitioner voluntarily dismissed the § 2255 motion. [Notice of

Voluntary Dismissal, Nelson, No. 16-550 Docket Entry 8].

     On November 1, 2017, Petitioner filed this petition under

28 U.S.C. § 2241. [Docket Entry 1]. The Court denied

Petitioner’s in forma pauperis application and administratively

terminated the petition. [Docket Entry 2]. After receiving the

filing fee and reopening the case, the Court ordered Respondent

to answer the petition. [Docket Entry 4].

     On May 23, 2018, Respondent requested permission to file a

motion to dismiss in lieu of filing an answer. [Docket Entry 6].

It argued the Court lacked subject matter jurisdiction over the

petition. [Id.]. The Court granted the request on May 25, 2018.

[Docket Entry 7]. Respondent filed the motion to dismiss on June

8, 2018. [Docket Entry 8]. On June 15, 2018, Petitioner filed a

motion for reconsideration arguing the Court erred by allowing

Respondent to file a motion to dismiss without giving him time

to object to the request. [Docket Entry 9]. Petitioner requested

additional time to file his objection to the motion to dismiss,

[Docket Entry 10], which the Court granted, [Docket Entry 12].

Petitioner filed his opposition to the motion to dismiss on

August 23, 2018. [Docket Entry 13]. The matter is now ripe for

disposition.

                                3
        STANDARD OF REVIEW

        Local Civil Rule 7.1 allows a party to seek a motion for

reargument or reconsideration of “matter[s] or controlling

decisions which the party believes the Judge or Magistrate Judge

has overlooked . . . .” Local Civ. R. 7.1(i). Whether to grant a

motion for reconsideration is a matter within the Court's

discretion, but it should only be granted where such facts or

legal authority were indeed presented but overlooked. See DeLong

v. Raymond Int'l Inc., 622 F.2d 1135, 1140 (3d Cir. 1980),

overruled on other grounds by Croker v. Boeing Co., 662 F.2d 975

(3d Cir. 1981); see also Williams v. Sullivan, 818 F. Supp. 92,

93 (D.N.J. 1993).

        To prevail on a motion for reconsideration, the movant must

show:

        (1) an intervening change in the controlling law; (2)
        the availability of new evidence that was not available
        when the court ... [rendered the judgment in question];
        or (3) the need to correct a clear error of law or fact
        or to prevent manifest injustice.


U.S. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F.3d 837,

848-49 (3d Cir. 2014) (citing Max's Seafood Café ex rel. Lou–

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The

standard of review involved in a motion for reconsideration is

high and relief is to be granted sparingly. United States v.

Jones, 158 F.R.D. 309, 314 (D.N.J. 1994).


                                   4
      ANALYSIS

A.   Motion for Reconsideration

      Petitioner argues the Court erred by permitting the

Respondent to file a motion to dismiss instead of an answer to

the petition. [Docket Entry 9]. He argues he was not given

notice or opportunity to respond to Respondent’s request before

the Court granted permission to file a motion to dismiss and

that the order violates Rule 5(b) of the Rules Governing Habeas

Proceedings. [Id.]. Respondent has not opposed his motion. The

Court construes Petitioner’s argument as stating there is a need

to correct a clear error of law or fact or to prevent manifest

injustice.

      “[D]istrict courts have wide discretion in the management

of their cases.” United States v. Wecht, 484 F.3d 194, 217, 2007

WL 1086308 (3d Cir. 2007), as amended (July 2, 2007). See also

Yakowicz v. Pennsylvania, 683 F.2d 778, 784 (3d Cir. 1982)

(referring to the “broad powers with respect to timing and other

considerations that [the district court] has generally in the

management of the cases before it as they proceed through the

various stages before and during trial”). “Federal courts are

courts of limited jurisdiction, and when there is a question as

to our authority to hear a dispute, ‘it is incumbent upon the

courts to resolve such doubts, one way or the other, before

proceeding to a disposition on the merits.’” Zambelli Fireworks

                                  5
Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010) (quoting

Carlsberg Res. Corp. v. Cambria Sav. & Loan Ass'n, 554 F.2d

1254, 1256 (3d Cir. 1977)). The Court chose to exercise its

discretion to permit the filing of the motion to dismiss prior

to the submission of an answer in order to conserve limited

judicial resources. Petitioner’s due process rights are not

implicated by the Court’s managerial decision because he had

notice of the motion to dismiss and an opportunity to respond to

the motion, including a grant of an extension of time to

respond. [Docket Entries 10, 11, 12].

     The order also does not conflict with Habeas Rule 5(b).1

Habeas Rule 5 sets out the requirements for the answer, which

has not been filed yet. Habeas Rule 4 permits the Court to order

the filing of “an answer, motion, or other response” after

screening the habeas petition. Habeas Rule 4 (emphasis added).

See also Ukawabutu v. Morton, 997 F. Supp. 605, 608 (D.N.J.

1998) (“The district court certainly has discretion to order or

permit respondents, upon request, to file a motion to dismiss as

one of the ‘other actions’ which the court may allow, including

the discretion to permit the filing of a motion to dismiss

before a respondent files an answer.” (citing Habeas Rule 4




1 See 28 U.S.C. § 2254 Rule 1(b) (“The district court may apply
any or all of these rules to a habeas corpus petition not
covered by Rule 1(a).”).
                                6
advisory committee's note; White v. Lewis, 874 F.2d 599 (9th

Cir. 1989)). Habeas Rule 4 is the governing rule here, not

Habeas Rule 5. Indeed, a court might well abuse its discretion

if it refused to permit respondent to address a lack of

jurisdiction to hear the case, since the matter of the court’s

subject matter jurisdiction may be raised at any time.    Fed. R.

Civ. P. 12(h)(3).

      Petitioner has not shown that there is a need to correct a

clear error of law or fact or to prevent manifest injustice. The

Court therefore denies his motion for reconsideration.

B.   Motion to Dismiss

      Respondent argues the Court lacks jurisdiction over the

petition under 28 U.S.C. § 2241. Petitioner opposes the motion

and argues that he is entitled to the savings clause exception

under 28 U.S.C. § 2255(e). [Docket Entry 13].

      Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.” Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001). Generally, a challenge to the

validity of a federal conviction or sentence must be brought

under 28 U.S.C. § 2255. See Jackman v. Shartle, 535 F. App’x 87,

88 (3d Cir. 2013) (per curiam) (citing Okereke v. United States,

307 F.3d 117, 120 (3d Cir. 2002)). “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

                                 7
prisoner’s federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’” Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir. 2015)

(quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil, 119

F.3d 245, 249 (3d Cir. 1997).

       Petitioner argues he qualifies for the savings clause

exception because his Mathis2 claim would not meet the

gatekeeping requirements of § 2255(h) for second or successive

motions because his claim “does not rely neither on newly

discovered evidence nor on a new rule of constitutional law . .

. .” [Docket Entry 13 ¶ 6]. He then goes on to state that “[h]ad

this been Petitioner’s first timely § 2255 petition he would

prevail under Mathis.” [Id. ¶ 7 (emphasis in original)]. This

admission that he could have brought his Mathis claim in a §

2255 motion is fatal to his savings clause argument. “Section

2255 is not inadequate or ineffective merely because the

sentencing court does not grant relief, the one-year statute of

limitations has expired, or the petitioner is unable to meet the

stringent gatekeeping requirements of the amended § 2255.”

Cradle v. United States ex rel. Miner, 290 F.3d 536, 539 (3d

Cir. 2002) (per curiam) (citing Dorsainvil, 119 F.3d at 251).

“It is the inefficacy of the remedy, not the personal inability




2   Mathis v. United States, 136 S. Ct. 2243 (2016).
                                  8
to use it, that is determinative.” Id. at 538 (citation

omitted).

     There is a spilt of authority among the courts of appeals

about whether a prisoner may use § 2241 to challenge a career

offender designation. The Third Circuit has not yet issued a

precedential opinion on the matter. See United States v.

Rutherford, No. 17-2269, 2018 WL 6720631, at *2 (3d Cir. Dec.

20, 2018) (non-precedential) (“We have not decided whether §

2241 is appropriate for bringing a claim that one is “innocent”

of career offender status.”). Presently in the Third Circuit,

prisoners may use § 2241 to challenge their sentences after two

conditions are satisfied: (1) there must be “a claim of actual

innocence on the theory that [the prisoner] is being detained

for conduct that has subsequently been rendered non-criminal . .

. in other words, when there is a change in statutory caselaw

that applies retroactively in cases on collateral review,” and

(2) “the prisoner must be ‘otherwise barred from challenging the

legality of the conviction under § 2255.’” Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United

States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013)). “It matters

not whether the prisoner’s claim was viable under circuit

precedent as it existed at the time of his direct appeal and

initial § 2255 motion. What matters is that the prisoner has had



                                9
no earlier opportunity to test the legality of his detention

since the intervening Supreme Court decision issued.” Id.

     Here, Petitioner had a prior opportunity to raise his

Mathis claim. Mathis was decided on June 23, 2016. 136 S. Ct.

2243 (2016). At that time, Petitioner had an amended § 2255

motion pending in this Court and was represented by the Federal

Public Defender’s Office. See Nelson v. United States of

America, No. 16-550 (D.N.J. amended motion filed May 24, 2016).

The motion was voluntarily withdrawn on April 3, 2017.

Petitioner did not seek to add his Mathis claim to that § 2255

motion while it was pending before the Court. Because Petitioner

had a prior opportunity to raise his Mathis claim, the Court

lacks jurisdiction over it under the Third Circuit’s current §

2241 case law.

     CONCLUSION

     For the reasons stated above, the motion for

reconsideration is denied. The motion to dismiss is granted.

     An accompanying Order will be entered.



March 13, 2019                      s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               10
